Title: Richard Rush to Thomas Jefferson, 12 June 1813
From: Rush, Richard
To: Jefferson, Thomas


          Dear and respected sir, Washington June the 12th. 1813.
          I received, yesterday, your favor of the 31. of last month, and beg leave to return my warm thanks for your kind and obliging sympathy on the melancholy occasion of the death of my father. Few men, I believe, who have lived ever acted up more faithfully to what he took to be the line of
			 rectitude and duty in all the actions of his laborious life; but in whatever lights he
			 may have appeared to the world, his family best knew his virtues and worth. To them his loss is indeed great. Constant and
			 strong in his friendships, to you, sir, he ever cherished an unalterable
			 attachment. Much of the pride and much of the pleasure of his life was derived from the intercourse which it was his lot, personally and by letter, to have maintained with you. Your illustrious
			 services, and the many other titles to his great esteem for you, was the frequent subject of his fireside conversations, and now that he is gone the impressions they left upon his family must be
			 but
			 the more strong.
          I appreciate all you have said of the confidential letters that passed between you, and it will be a duty to which I shall most scrupulously pay attention to fulfil your wishes upon this subject. The two letters which you have particularly designated I will ask permission to enclose to you together with any others that may seem to be of a similar complexion.
          But, as the afflicting event of my father’s death summoned me to Philadelphia whence I have but lately returned, and as it is probable I may not find it practicable to go there again for sometime—perhaps a twelvemonth—I have had thoughts of writing in the meanwhile to
			 my mother in order that your wishes may, through me as the channel of communication, be complied with at an earlier day. Not being on the spot I am not at present
			 the depositary of my father’s manuscripts. Their custody now is chiefly with Dr James Rush, the brother next in age to me, to whose discretion and honor all things may be confided; yet it is possible, though not probable, that in the work of looking through voluminous papers some
			 accident or inadvertence (no caution being previously hinted) might exhibit a private letter to some eye from which it had as well be hidden.
			 I know how promptly and sacredly any request I might make either of him or my mother to enclose the letters in question to me would be attended to, and in this
			 doubtful state I will wait until it may be my
			 pleasure to receive at your hands another line.
          With fervent wishes for the unalloyed happiness and tranquility of your declining and venerable years, I beg, sir, to offer to you the assurances of my highest and most respectful attachment.Richard Rush.
        